Title: From Alexander Hamilton to Benjamin Williamson, 5 June 1800
From: Hamilton, Alexander
To: Williamson, Benjamin


          
            Sir,
            NY. June 5. 1800
          
          It is my intention to regulate the allowance to you of Quarters and fuel, as well for the past as the future, by the following scale—
          2 Rooms for Quarters for DPM General
          1 Do. for the Asst to D.PM Genel
          1 Do for Office—
          1 Cord of Wood pr. month for Office
          These rates will therefore govern
          Capn. Williamson—
        